        Case: 1:19-cv-01436-DCN Doc #: 9 Filed: 07/18/19 1 of 16. PageID #: 87




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO

GARY BRACK,                         )     CASE NO. 1:19-cv-1436
                                    )
                  Plaintiff,        )
                                    )     JUDGE DONALD C. NUGENT
      v.                            )
                                    )
ARMOND BUDISH, et al.,              )
                                    )
                  Defendants.       )
______________________________________________________________________________

  DEFENDANT KEN MILLS’ MOTION TO STAY CIVIL PROCEEDINGS PENDING
                     DISPOSITION OF A CRIMINAL CASE
______________________________________________________________________________

         Defendant Ken Mills respectfully moves this Court for an order to stay all proceedings in

the instant civil case pending the disposition of a pending criminal case against Mr. Mills

involving facts in common with this civil case (the “Criminal Matter”). See State of Ohio v.

Kenneth V. Mills, Cuyahoga County Common Pleas Court Case Number CR-19-636461-B. The

grounds for this Motion are set forth more fully in the attached Memorandum in Support.

                                                     Respectfully submitted,


                                                     /s/ R. Todd Hunt
                                                     R. Todd Hunt (Reg. No. 0008951)
                                                       Email: rthunt@walterhav.com
                                                       Direct Dial: 216-928-2935
                                                     Benjamin G. Chojnacki (Reg. No. 0087401)
                                                       Email: bchojnacki@walterhav.com
                                                       Direct Dial: 216-619-7850

                                                     WALTER | HAVERFIELD LLP
                                                     1301 East Ninth Street, Suite 3500
                                                     Cleveland, Ohio 44114

                                                     Attorneys for Defendant Ken Mills



{02912076 - 1}
        Case: 1:19-cv-01436-DCN Doc #: 9 Filed: 07/18/19 2 of 16. PageID #: 88




                               MEMORANDUM IN SUPPORT

I.       STATEMENT OF FACTS.

         A.      Background information regarding Mills’ employment with the Cuyahoga
                 County Sheriff’s Department and the pending Criminal Matter.

         On March 2, 2014, Defendant Ken Mills (“Mr. Mills”) was appointed to serve the

Cuyahoga County Sheriff’s Department as the Regional Director of Corrections. Mr. Mills

served in that capacity until he voluntarily resigned from the position on November 13, 2018.

         Approximately two months after Mr. Mills’ voluntary resignation, on January 18, 2019,

the Cuyahoga County Grand Jury returned a vague and uninformative indictment against Mr.

Mills. A copy of the indictment is attached as Exhibit A. See also State of Ohio v. Kenneth V.

Mills, Cuyahoga County Common Pleas Court Case Number CR-19-636461-B (the “Criminal

Matter”). The threadbare indictment contains little to no information pertaining to the location

or time where and when Mr. Mills allegedly committed the criminal offenses identified in the

indictment, no information pertaining to the alleged overt acts which are attributed to Mr. Mills

in the commission of the alleged criminal offenses, and no information pertaining to the overt

acts alleged to have been committed by Mr. Mills that support the allegations in the indictment.

A Motion for Bill of Particulars was filed on January 25, 2019. No Bill of Particulars has been

filed with the Court. Nevertheless, the allegations of Plaintiff in this federal case specify events

involving Mr. Mills on the same date as crimes are alleged to have been committed by Mr. Mills

in the indictment – i.e., May 22, 2018.

         The vague and uninformative indictment reflects that Mr. Mills is under indictment for

eight (8) alleged crimes – tampering with records, telecommunications fraud, falsification (four

counts), and obstruction of official business (two counts). According to the indictment, on or




{02912076 - 1}                                   2
        Case: 1:19-cv-01436-DCN Doc #: 9 Filed: 07/18/19 3 of 16. PageID #: 89



about May 22, 2018, Mr. Mills allegedly committed the following crimes: tampering with

records (one count), telecommunications fraud (one count), and falsification (two counts). The

indictment also alleges that, on or about July 2, 2018, Mr. Mills committed the following crimes:

obstruction of official business (two counts) and falsification (two counts).         Mr. Mills is

presumed innocent on all eight counts in the indictment.

         Mr. Mills has not been convicted of any crime, and the Criminal Matter is currently

pending. Significantly, the Cuyahoga County Prosecutor, who is also representing Defendant

Cuyahoga County in this federal case, was initially prosecuting the Criminal Matter. However, in

February of 2019, Ohio Attorney General Dave Yost was appointed as Special Prosecutor for the

Criminal Matter. Two Assistant Cuyahoga County Prosecutors from the Cuyahoga County

Prosecutor’s Office and an Investigator from the Cuyahoga County Prosecutor’s Office,

however, continue to work under the direction and control of the Special Prosecutor in his

prosecution of the Criminal Matter. A copy of the entry appointing Ohio Attorney General David

Yost as Special Prosecutor to the Criminal Matter, and allowing two Assistant Cuyahoga County

Prosecutors and an Investigator from the Cuyahoga County Prosecutor’s Office to continue to

assist in the prosecution of the Criminal Matter under the direction and control of the Special

Prosecutor is attached as Exhibit B. No trial date has been set in the Criminal Matter.

         B.      Plaintiff’s Complaint involves many of the same issues as the Criminal
                 Matter.

         On May 21, 2019, Plaintiff Gary Brack (“Plaintiff”) filed the instant civil complaint

against Mr. Mills, Armond Budish (“Budish”), Cuyahoga County (“County”), Akram Boutros

(“Boutros”), and Jane Platten (“Platten”) (collectively “Defendants”).

         Plaintiff’s thirteen (13) claim complaint includes five (5) constitutional claims brought

through 42 U.S.C. §1983 alleging Plaintiff’s civil rights and First Amendment rights were



{02912076 - 1}                                   3
        Case: 1:19-cv-01436-DCN Doc #: 9 Filed: 07/18/19 4 of 16. PageID #: 90



violated by various defendants before, during, and after a May 22, 2018 meeting of the

Cuyahoga County Council (the “Public Meeting”) where Mr. Mills, Platten, and Plaintiff each

provided Cuyahoga County Council with information relating to the operations and conditions of

the Cuyahoga County Corrections Center (“CCCC”). 1

         In addition to Plaintiff’s constitutional claims, Plaintiff is also bringing six (6) state law

claims against various defendants under the legal theory that Mr. Mills and other defendants

have committed crimes which entitle Plaintiff to relief under Ohio R.C. § 2307.60. See

Complaint, Claims 6, 7, 8, 9, 10, and 11. According to Plaintiff, R.C. § 2307.60 creates a private

cause of action for persons injured by a “criminal act” to recover damages in a civil case.

         Although no defendant has been convicted of any crime, and Mr. Mills is the only

defendant under criminal indictment at this time, Plaintiff’s state law claims to recover damages

under R.C. § 2307.60 are premised upon the following alleged criminal acts of Mr. Mills and

other defendants:

         •        Plaintiff alleges that Mills, Budish, Boutros, and Platten committed criminal acts
                  by depriving Plaintiff of his “constitutional and statutory rights.” Compl. ¶¶ 109,
                  111.

         •        Plaintiff alleges that Mills, Budish, Boutros, and Platten committed criminal acts
                  because they “were engaged in complicity to interfere with [Plaintiff]’s civil and
                  statutory rights.” Compl, ¶¶115, 119.

         •        Plaintiff alleges that Mills and Budish committed criminal acts because they
                  “intentionally interfered with [Plaintiff]’s discharge of his duties as interim
                  director of ambulatory care, including by intentionally understaffing corrections
                  officers, interfering with nurse hiring, and demand (and in Mills’s case causing
                  Budish to demand) that MetroHealth remove [Plaintiff] from those
                  responsibilities for criticizing Defendant Mills.” Compl.¶ 124.


1
  While it is not clear from the indictment in the Criminal Matter, it is believed that Mr. Mills’ alleged criminal acts
from May 22, 2018 occurred before, during, or after the Public Meeting, and the remaining criminal acts contained
in the indictment somehow relate to the operations, conditions, and/or staffing of the CCCC. These are the central
issues in this federal case. Mr. Mills cannot defend himself in this case without compromising his Fifth Amendment
rights.


{02912076 - 1}                                             4
        Case: 1:19-cv-01436-DCN Doc #: 9 Filed: 07/18/19 5 of 16. PageID #: 91



         •       Plaintiff alleges that Mills, Budish, Boutros, and Platten committed criminal acts
                 because they were “engaged in complicity to obstruct official business.” Compl.,
                 ¶ 131.

         •       Plaintiff alleges that all Defendants committed criminal acts because they
                 “retaliated against [Plaintiff] for discharging his duties.” Compl., ¶137.

         •       Plaintiff alleges that all Defendants committed criminal acts because they
                 “engaged in complicity to retaliate because a public servant was discharging his
                 duties.” Compl., ¶ 145.

         •       Plaintiff alleges that Mills “perjured himself” at the Public Meeting when he
                 “denied any involvement in medical-care issues and his obstruction of
                 MetroHealth’s nurse-hiring process…” Compl., ¶ 5.

It appears that none of the Defendants have been indicted for any of the crimes identified by

Plaintiff, although it is not certain this would not include Mr. Mills due to the vague indictments.

It is unknown whether Mr. Mills, Budish, Boutros, or Platten, (and even alleged by Plaintiff,

MetroHealth, or Cuyahoga County) will face prosecution in the future for these alleged criminal

acts.

         Plaintiff also seeks a declaration from this Court that all of the Defendants have

committed crimes. See Compl., Prayer for Relief, ¶ A (asking this Court to “Declare that

Defendants’ acts and conduct constitute violations of federal and state [R.C. 2307.60] law and

the United States Constitution.”). (Emphasis added.) Litigation seeking relief of this nature

necessarily implicates the Fifth Amendment privilege against self-incrimination of all

Defendants and will render discovery in this case difficult to obtain.

         Although Mr. Mills may not have been indicted at this time for any of the crimes that

Plaintiff specifically alleges to have occurred in this case, the Criminal Matter overlaps directly

with Mr. Mills’ alleged conduct underlying the instant case. Specifically, both the Criminal

Matter and this case involve: Mr. Mills’ conduct before, during, and after the Public Meeting;

Mr. Mills’ role in the operations, conditions, and staffing at CCCC; the other Defendants’


{02912076 - 1}                                   5
        Case: 1:19-cv-01436-DCN Doc #: 9 Filed: 07/18/19 6 of 16. PageID #: 92



conduct before, during, and after the Public Meeting and the other Defendants’ roles in

operations, conditions, and staffing at CCCC; and Plaintiff’s conduct before, during, and after

the Public Meeting, as well as operations, conditions, and staffing, at CCCC.

         Because it is clear the facts of the instant case directly overlap with the Criminal Matter

and Mr. Mills is currently under indictment in the Criminal Matter, litigating this case without a

stay imposes a heavy burden on Mr. Mills and all Defendants, and the interests of the courts and

the public favor a stay. Conversely, when weighing the burdens on the parties hereto, Plaintiff

will not be materially prejudiced by staying this case pending resolution of the Criminal Matter.

Consequently, this Court should issue an Order staying the instant case until the Criminal Matter

is completed.

II.      LAW AND ANALYSIS

         A.      It is well established that a District Court has the authority to stay civil
                 proceedings pending a criminal proceeding.

         “The power to stay proceedings is incidental to the power inherent in every court to

control the disposition of the causes in its docket with economy of time and effort for itself, for

counsel and for litigants, and the entry of such an order ordinarily rests with the sound discretion

of the District Court.” Ohio Envtl. Council v. U.S. Dist. Court, S. Dist. of Ohio, E. Div., 565 F.2d

393 (6th Cir. 1977) (citation and internal quotation marks omitted). See also Clinton v. Jones,

520 U.S. 681, 706, 117 S.Ct. 1636, 137 L.Ed.2d 945 (1997) (“[T]he District Court has broad

discretion to stay proceedings as an incident to its power to control its own docket.”). District

courts have “broad discretion in determining whether to stay a civil action while a criminal

action is pending or impending.” Chao v. Fleming, 498 F.Supp.2d 1034, 1037 (W.D.Mich.2007).

         Thus, where, as here, “a party to a civil action is subject to criminal proceedings and/or

investigations that relate to such civil action, courts will often stay the civil proceeding so as to



{02912076 - 1}                                    6
        Case: 1:19-cv-01436-DCN Doc #: 9 Filed: 07/18/19 7 of 16. PageID #: 93



prevent the use of civil discovery and evidentiary procedures to obtain evidence for use in the

criminal matter” and “to preserve a defendant’s Fifth Amendment privilege rights.” Coley v.

Lucas Cty., Ohio, 2011 WL 5838190, at *2 (N.D. Ohio 2011); McCullaugh v. Krendick, 2009

WL 2929306, at *1 (N.D. Ohio Sept. 9, 2009) (citations omitted).

         One of the most important reasons for granting a stay of civil proceedings is to protect the

constitutional rights and privileges of defendants who are faced with criminal liability for the

same or related conduct that is the subject of the civil proceeding. As one district court

explained:

         The fifth amendment privilege not only protects the individual against being
         involuntarily called as a witness against himself in a criminal prosecution but also
         privileges him not to answer questions put to him in any other proceeding, civil or
         criminal, formal or informal, where the answers might incriminate him in future
         criminal proceedings.

Kammer v. Cincinnati Ins. Co., 2010 WL 2474329, at *2 (E.D. Mich. June 11, 2010) (citing In re

Morganroth, 718 F.2d 161, 164-65 (6th Cir. 1983)). Thus, where, as here, the Fifth Amendment is

implicated because of a pending criminal prosecution, the United States Supreme Court has held

that “an appropriate remedy may be to ‘postpon[e] civil discovery until termination of the

criminal action.’” Id. (citing United States v. Kordel, 397 U.S. 1, 9 (1970)).

         Indeed, a stay of the civil proceedings “is desirable not only for fifth amendment

reasons,” but also because it protects “the integrity of two separate processes.” Afro-Lecon, Inc.

v. United States, 820 F.2d 1198, 1204 (Fed. Cir. 1987). As the Afro-Lecon Court explained

“…deferrable civil proceedings constitute improper interference with the criminal proceedings if

they churn over the same evidentiary material.” Id. (citing Penden v. United States, 512 F.2d

1099, 1103 (Ct. Cl. 1975)).




{02912076 - 1}                                    7
        Case: 1:19-cv-01436-DCN Doc #: 9 Filed: 07/18/19 8 of 16. PageID #: 94



         Here, it is undisputed that the Criminal Matter is pending against Mr. Mills and involves

the same issues and potential facts as the instant matter – the conduct of Mr. Mills and other

Defendants before, during, and after the Public Meeting, and the operations, conductions, and

staffing of CCCC. If civil discovery in this case were to proceed simultaneously at the same time

as the Criminal Matter, it would unduly interfere with the integrity of the Criminal Matter.

         This fact is especially true here because the government is not permitted to compel

testimony from a criminal defendant or to conduct discovery in a criminal case. Yet, because the

same events in question will be the subject of extensive discovery in this civil action, the Ohio

Attorney General, assisted by two Assistant Cuyahoga County Prosecutors and an Investigator

from the Cuyahoga County Prosecutor’s Office, may be able to obtain relevant information in

this civil proceeding that can be used in the Criminal Matter. Afro-Lecon, 820 F.2d at 1203 (“The

broad scope of civil discovery may present to both the prosecution, at times the criminal

defendant, an irresistible temptation to use that discovery to one’s advantage in the criminal

case”); Twenty First Century Corp. v. LaBianca, 801 F. Supp. 1007, 1010 (E.D.N.Y. 1992)

(“Allowing civil discovery to proceed . . . may afford [the parties] an opportunity to gain

evidence to which they are not entitled under the governing criminal discovery rules”).

Accordingly, to ensure that the civil proceedings do not unnecessarily prejudice or interfere with

the fair and proper adjudication of the Criminal Matter, it is entirely just and appropriate for this

Court to stay the instant civil proceedings until the Criminal Matter has been resolved.

         B.      The facts and circumstances presented in this case weigh strongly in favor of
                 a stay.

         In F.T.C. v. E.M.A. Nationwide, Inc., 767 F.3d 627 (6th Cir. 2014), the Sixth Circuit Court

of Appeals explained that district courts generally consider and balance certain factors when

determining whether a stay of civil proceedings is appropriate in a given case:



{02912076 - 1}                                    8
        Case: 1:19-cv-01436-DCN Doc #: 9 Filed: 07/18/19 9 of 16. PageID #: 95



         1.      The extent to which the issues in the criminal case overlap with those
                 presented in the civil case;

         2.      The status of the case, including whether the defendants have been
                 indicted;

         3.      The private interests of the plaintiffs in proceeding expeditiously weighed
                 against the prejudice to plaintiffs caused by the delay;

         4.      The private interests of and burden on the defendants;

         5.      The interests of the courts; and

         6.      The public interest.

Id.at 627 (internal citations omitted). In addition to those factors, the Sixth Circuit Court of

Appeals instructs that district courts “should consider the extent to which the defendant's fifth

amendment rights are implicated.” Id. In this case, a review of these relevant factors makes it

clear that there is a need for a stay as set forth below

                 1.     There is substantial overlap between this case and the Criminal
                        Matter which requires a stay.

         The first factor weighs heavily in favor of a stay because it is clear that the factual and

legal issues presented in this case and the Criminal Matter are the same.

         Although it is vague and uninformative, the criminal indictment does reflect that the

issues in the Criminal Matter involve Mr. Mills’ activities before, during, and after the Public

Meeting, and his role in CCCC operations, conditions, and staffing. These are precisely the

issues involved in this case. The vagueness of the indictment actually supports the very need to

be cautious in this instance and the need for the stay. Mr. Mills cannot answer interrogatories or

provide any testimony regarding the Public Meeting or CCCC operations, conditions, and

staffing without waiving his Fifth Amendment rights. Allowing discovery to proceed in this case,

even in a limited capacity, would be effectively be an impossible task as the ambiguity in the




{02912076 - 1}                                      9
       Case: 1:19-cv-01436-DCN Doc #: 9 Filed: 07/18/19 10 of 16. PageID #: 96



criminal indictment will render it nearly impossible to navigate the contours of Mr. Mills’ Fifth

Amendment protections. Further, the fact that Plaintiff is seeking a declaration that Mr. Mills and

other Defendants committed additional and different criminal acts implicates the Fifth

Amendment protections of all Defendants, not just Mr. Mills.

         It is also significant to note that the County Prosecutor who indicted Mr. Mills is

representing a co-Defendant in this case, and the Ohio Attorney General, acting as Special

Prosecutor in the Criminal Matter with the aid and assistance of two Assistant Cuyahoga County

Prosecutors and an Investigator from the Cuyahoga County Prosecutor’s Office, will have

available written and/or deposition testimony that could potentially bolster the Special

Prosecutor’s case in the Criminal Matter or lead to the potential of new criminal charges being

brought against Mr. Mills and other Defendants herein based on the alleged criminal acts

identified by Plaintiff in his Complaint.

         As several courts have observed, this first factor is generally regarded as the “most

important factor” in determining whether to grant a stay. Chao, 498 F. Supp.2d at 1039 (citing

cases that are omitted). Indeed, the federal courts have held that “[a] stay of civil proceedings is

most likely to be granted where the civil and criminal actions involve the same subject matter

and is even more appropriate when both actions are brought by the government.” Chao, 498 F.

Supp.2d at 1039 (citing Brock v. Tolkow, 109 F.R.D. 116, 119 (E.D.N.Y. 1985)); see also

Kammer, 2010 WL 2474329, at *2 (granting stay based upon “the substantial overlap between

the events underlying this civil action and the pending criminal charges”). Here, while the

government in the form of the Special Prosecutor with two Assistant County Prosecutors and an

Investigator from the Cuyahoga County Prosecutor’s Office under his direction and control, is

not directly a party to the civil action, there remains a strong danger that the “government may




{02912076 - 1}                                  10
       Case: 1:19-cv-01436-DCN Doc #: 9 Filed: 07/18/19 11 of 16. PageID #: 97



use civil discovery to obtain evidence and information for use in its criminal prosecution, and by

so doing, circumvent the Fifth Amendment rights against self-incrimination.” Chao, 498 F.

Supp.2d at 1038; Afro-Lecon, 820 F.2d at 1203 (“The broad scope of civil discovery may present

to both the prosecution, at times the criminal defendant, an irresistible temptation to use that

discovery to one’s advantage in the criminal case”). That risk is certainly present here. And Mr.

Mills is proactively filing this motion at this early juncture in an effort to protect his Fifth

Amendment rights and his ability to defend this civil action vigorously in this Court.

         Staying the case until the disposition of the Criminal Matter will allow Mr. Mills to

answer the Complaint and testify at civil depositions with much lessened fear that his answers

may be used against him in the Criminal Matter or future criminal matters, where the stakes are

significantly higher and his liberty is directly at risk. Indeed, it would be highly unfair and

prejudicial to force Mr. Mills to rush into the defense of a civil proceeding (and thereby force

him to submit to civil depositions or to file written answers to the plaintiff’s factual allegations,

interrogatories, or requests for admissions) when he is presently the subject of an active criminal

case involving the same factual matters. Thus, the first factor weighs strongly in favor of a stay.

                 2.     The status of the case, including whether the defendants have been
                        indicted supports a stay.

         This factor weighs heavily in favor of a stay. Mr. Mills is under indictment in the

Criminal Matter. The Sixth Circuit Court of Appeals has observed, “[a] stay of a civil case is

most appropriate where a party to the civil case has already been indicted for the same conduct

....” E.M.A. Nationwide, 767 F.3d at 628. Mr. Mills’ indictment involves the same conduct at

issue in this case—Mr. Mills’ and other persons’ conduct before, during, and after the Public

Meeting, and the operations, staffing, and conditions of CCCC. Accordingly, this factor weighs

heavily in favor of staying this civil case.



{02912076 - 1}                                   11
       Case: 1:19-cv-01436-DCN Doc #: 9 Filed: 07/18/19 12 of 16. PageID #: 98



                 3.     The Plaintiff’s private interests in proceeding expeditiously and
                        whether a stay would prejudice Plaintiff’s private interest support a
                        stay.

          The third factor also weighs in favor of a stay. Plaintiff’s interest in proceeding

expeditiously has little weight, and the prejudice to Plaintiff caused by a stay of this case while

the Criminal Matter is pending is minimal and would not prejudice Plaintiff’s private interest.

          Six of the thirteen claims Plaintiff is pursuing require a predicate criminal conviction

before civil liability can attach. Yet Mr. Mills, Budish, Boutros, Platten, MetroHealth, and

Cuyahoga County have not been indicted or convicted of any of the specific crimes identified by

Plaintiff, and Mr. Mills is the only Defendant currently under indictment for any activities

relating to the Public Meeting or the operations, conductions, or staffing of CCCC. Absent a

conviction for these alleged crimes, Plaintiff’s Complaint fails to state a claim upon which relief

can be granted for each of his theories. A stay is therefore in the Plaintiff’s interests too, as he

cannot prevail on these meritless claims unless Defendants are indicted and convicted of the

crimes alleged in his Complaint. If Plaintiff asserts any need for an expeditious resolution of his

claims, it is significant that he has already waited approximately one year since the events

alleged in his Complaint before filing this lawsuit. Thus, this third factor also weighs in favor of

a stay.

                 4.     The private interests of and burden on the defendants weighs strongly
                        in favor of a stay.

          For the reasons previously discussed, the fourth factor also weighs strongly in favor of a

stay. Mr. Mills is currently facing criminal prosecution for the same conduct that is the subject of

the Plaintiffs’ Complaint. He clearly has significant Fifth Amendment reasons for seeking a stay

of the civil proceedings pending the disposition of the Criminal Matter that has been commenced




{02912076 - 1}                                   12
       Case: 1:19-cv-01436-DCN Doc #: 9 Filed: 07/18/19 13 of 16. PageID #: 99



against him and he should not be required to defend both the criminal and civil proceedings

simultaneously.

         It merits mentioning again that Mr. Mills, Budish, Boutros, and Platten have a similarly

aligned private interest in seeing this case stayed, at the very least until the statute of limitations

has passed for any prosecution of the alleged “criminal acts” which Plaintiff alleges have

occurred and result in civil liability in this case. Absent a stay, those defendants will also be

forced to defend their own conduct against a Plaintiff seeking a declaration that they have

committed a crime. Accordingly, it is entirely just and appropriate for this Court to stay the

instant case in its entirety.

                 5.      A stay would be in the interests of the courts in this instance.

         The fifth factor weighs in favor of a stay. The resolution of the Criminal Matter may

serve to expedite the civil proceedings, avoiding the needless expense of judicial time and

resources of the parties litigating the contours of Mr. Mills’ Fifth Amendment protections, as

well as the Fifth Amendment protections of all Defendants.

         As the Northern District of Ohio has previously instructed, “[t]he conviction of a civil

defendant as a result of a plea or following a trial can contribute significantly to the narrowing of

issues in dispute in the overlapping civil case[ ] and promote settlement of civil litigation not

only by that defendant but also by co-defendants who do not face criminal charges.” United

States Securities and Exchange Commission v. Abdallah, 313 F.R.D. 59 (N.D. Ohio 2016)

(internal citations omitted).

         Further, as the court in McCloskey v. White, Case No. 3:09-CV-1273, 2011 WL 780793,

at *1 (N.D. Ohio Mar. 1, 2011) explained, “concerns of judicial efficiency militate in favor of a

stay” because the defendant “will not be able to answer much of the discovery Plaintiff will




{02912076 - 1}                                    13
      Case: 1:19-cv-01436-DCN Doc #: 9 Filed: 07/18/19 14 of 16. PageID #: 100



propound upon [them] at this time,” and “[t]he parties, and the Court, would have to consume

time and energy in determining the precise contours of [the defendant’s] Fifth Amendment

rights if discovery were to proceed at this point.” Id. at *1. “Additionally, discovery would have

to be carefully tailored to avoid prejudicing [the defendant]” in the criminal proceeding. Id.

Thus, McCloskey agreed that a stay would be in the best interests of the courts. Id.; Coley, 2011

WL 5838190, at *4 (“If a stay were not granted, the parties and the Court would have to

consume time and resources to determine the precise contours of Defendants’ Fifth Amendment

rights”). Accordingly, this factor weighs in favor of the issuance of a stay.

                 6.     The public interest weighs in favor of a stay.

         Finally, a stay would be in the public interest. The public has a strong interest in ensuring

the fair and proper adjudication of the pending Criminal Matter. This civil proceeding, on the

other hand, involves the adjudication of an individual suit for money damages and a declaration

that Defendants acts and conduct constitute violations of federal and state law. The public

interest in effective criminal prosecution generally outweighs any existing civil interests. See

Newman v. United States, No. 3:90–CV–7646, 1992 WL 115191, at *1 (N.D. Ohio Jan. 10,

1992) (quoting In re Ivan F. Boesky Sec. Litigation, 128 F.R.D. 47, 49 (S.D.N.Y.1989)).

         Additionally, allowing the Criminal Matter to proceed with a stay of this civil case

furthers the public interest by setting precedent that eliminates the risk that a criminal

defendant’s Fifth Amendment privilege against self-incrimination might be undermined, that

criminal discovery would be expanded beyond the limits of criminal discovery, and that either

side might otherwise be prejudiced in advance of a criminal trial. See Abdallah, 313 F.R.D. at 65

citing to SEC v. Dresser Indus., Inc., 628 F.2d 1368, 1376 (D.C.Cir.1980) and Creative

Consumer Concepts, Inc. v. Kreisler, 563 F.3d 1070, 1080–81 (10th Cir. 2017) (explaining that




{02912076 - 1}                                    14
       Case: 1:19-cv-01436-DCN Doc #: 9 Filed: 07/18/19 15 of 16. PageID #: 101



defendant moved to stay civil proceedings to avoid having to choose between testifying in civil

case and giving up Fifth Amendment rights in criminal case). Accordingly, the Court should

conclude that a stay is also in the public interest.

III.     CONCLUSION

         All of the relevant factors favor the issuance of a stay in the instant civil case until the

Criminal Matter is resolved. There is substantial overlap between this case and the Criminal

Matter; Mr. Mills is under indictment in the Criminal Matter and that case is being actively

litigated; Plaintiff’s private interests in proceeding expeditiously are nominal; Mr. Mills and the

other Defendants have a considerable interest in staying the matter and will be substantially

burdened if this case is to proceed; the interests of the courts favor a stay; and the public interest

favors the effective adjudication of Criminal Matters over the disposition of civil matters while

protecting constitutional rights. Accordingly, Mr. Mills respectfully requests that this Court issue

an order staying this case until the Criminal Matter is resolved.

                                                       Respectfully submitted,

                                                       /s/ R. Todd Hunt
                                                       R. Todd Hunt (Reg. No. 0008951)
                                                         Email: rthunt@walterhav.com
                                                         Direct Dial: 216-928-2935
                                                       Benjamin G. Chojnacki (Reg. No. 0087401)
                                                         Email: bchojnacki@walterhav.com
                                                         Direct Dial: 216-619-7850

                                                       WALTER | HAVERFIELD LLP
                                                       1301 East Ninth Street, Suite 3500
                                                       Cleveland, Ohio 44114

                                                       Attorneys for Defendant Ken Mills




{02912076 - 1}                                    15
      Case: 1:19-cv-01436-DCN Doc #: 9 Filed: 07/18/19 16 of 16. PageID #: 102



                                 CERTIFICATE OF SERVICE

         The undersigned certifies that a copy of the foregoing Motion to Stay Civil Proceedings

Pending Disposition of a Criminal Case was served electronically this 17th day of July, 2019.

Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.



                                                       /s/ Benjamin G. Chojnacki
                                                       Benjamin G. Chojnacki
                                                       Attorney for Defendant Ken Mills




{02912076 - 1}                                    16
